Citation Nr: 1012872	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 30 
percent for pes planus of the left foot.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1976 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) is 
from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which service connection for a bilateral knee 
disability.  This rating decision also determined the 
Veteran had not submitted new and material to reopen a claim 
of service connection for low back disability.  

In an August 2004 rating decision, the RO again denied the 
Veteran's claim for service connection for a bilateral knee 
disability.  This rating decision also determined the 
Veteran had not submitted new and material evidence and, 
therefore, declined to reopen his previously denied, 
unappealed claim for service connection for a lumbar spine 
disability.  Additionally, this rating decision increased 
the rating for the service-connected pes planus to 30 
percent effective March 26, 2004, the date of the Veteran's 
claim for a higher rating.  

In a July 2005 rating decision, the RO again denied the 
Veteran's claim for service connection for a bilateral knee 
disability.  This rating decision also determined the 
Veteran had not submitted new and material evidence and, 
therefore, declined to reopen his previously denied, 
unappealed claim for service connection for a lumbar spine 
disability.  Additionally, this rating decision denied the 
Veteran's claim for a rating higher than 30 percent for his 
pes planus.

The Board notes that the issue of service connection for a 
bilateral knee disability has been mischaracterized as new 
and material evidence by the RO as there is no final rating 
decision on this issue in the record.  The Veteran has 
continued to appeal in a timely manner since filing his 
claim for service connection in October 2002.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302, 20.1103 (2009).

Additionally, the Board notes that the RO denied the 
Veteran's lumbar spine disability on the basis that no new 
and material evidence was submitted.  Previously, in a 
September 22, 1999, decision, the RO denied service 
connection for a lumbar spine disability on the basis that 
the claim was not well grounded under the law then in 
effect.  The RO sent him a letter later in September 1999 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So 
that decision became final and binding on the Veteran on 
September 22, 2000, one year from the date of the original 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2009).  

However, section 7 of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, 
provides that if a claim that was denied as not well 
grounded became final between July 14, 1999, and November 9, 
2000, it may be readjudicated under the VCAA "as if the 
denial or dismissal had not been made," provided a timely 
request is filed by the claimant or on the Secretary's own 
motion.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If 
there was a request made by the claimant, that request had 
to be filed by the claimant no later than two years after 
the date of the enactment of the VCAA, i.e., not later than 
November 9, 2002.  Here, in October 2002, the Veteran 
requested that his claim be readjudicated.  Thus, as a 
matter of law, the RO's September 22, 1999, decision was 
erased and the Veteran's claim of entitlement to service 
connection for a lumbar spine disability has remained open 
since he originally filed it.  As such, the Board has 
recharacterized the Veteran's lumbar spine disability claim 
as stated on the title page.

The Veteran's left knee, right knee and low back disability 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is currently in receipt of the maximum scheduler 
rating for unilateral pes planus.  The Veteran does not have 
bilateral pes planus.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the pes planus of the left foot.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5276 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and 
an analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed. Cir.), the Federal Circuit vacated and 
remanded important respects of the Veterans Court's holding 
in Vazquez-Flores.  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C.A. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence, we 
vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.  
The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2002, January 2005, and February 2009.  The letters informed 
him of the evidence required to substantiate his claim and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  

Note also that the February 2009 VCAA notice letter complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claim.  
See Dingess/Hartman, supra.

The February 2009 letter was not provided prior to initially 
adjudicating the claim in the August 2004 and July 2005 
rating decisions at issue.  But since providing the 
additional VCAA notice, the RO has readjudicated the claim 
in the July 2009 SSOC - including considering additional 
evidence received in response to that additional notice and 
since the initial rating decisions at issue and SOC.  This 
is important to point out because, as mentioned, if there 
was no VCAA notice provided prior to the initial 
adjudication of the claim, or for whatever reason the notice 
provided was inadequate or incomplete, this timing error may 
be effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim, including in a 
SOC or SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  
In other words, this timing error in the provision of the 
notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained his service treatment 
records (STRs), private medical records, VA treatment 
records, and lay statements in support of his claim.  In 
addition, the RO arranged for a VA compensation examination 
to assess the severity of his pes planus, which is the 
determinative downstream issue since his appeal is for an 
increased rating for this disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  And the report of that 
evaluation contains all findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2 (2009).  

Whether the Veteran is Entitled to a Rating Higher than 30 
Percent for his Pes Planus of the Left Foot

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based 
upon established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
March 2003, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the 
entire history of his disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected pes planus, currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, DC 5276, which 
refers to acquired flatfoot (2009). 

Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  A rating higher than 50 percent is not 
warranted.  38 C.F.R. 
§ 4.71a, DC 5276.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just. 38 C.F.R. § 
4.6 (2008).  Although the use of similar terminology by 
medical professionals should be considered, it is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating 
for his pes planus.  A 30 percent rating is the highest 
assignable rating under DC 5276 for unilateral pes planus.  
The evidence does not establish that the Veteran has 
bilateral pes planus.  Therefore, the Veteran is already in 
receipt of the maximum assignable rating for unilateral pes 
planus under DC 5276.  38 C.F.R. § 4.71a.

The Board has considered whether a higher schedular rating 
is warranted under any other DC, but finds that none is 
applicable.  

The Veteran's lay testimony, concerning him purportedly 
having symptoms warranting a higher rating is probatively 
outweighed by the objective medical findings to the 
contrary.  See 38 C.F.R. § 3.159(a)(2) and Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

The Veteran has never met the requirements for a higher 
rating since one year prior to filing his claim, so the 
Board cannot "stage" this rating under Hart v. Mansfield, 21 
Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms".  Third, if the rating schedule is 
inadequate to evaluate the Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  
But the extent of his impairment is adequately contemplated 
by the rating criteria, which reasonably describe the 
effects of his disability.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  Indeed, as the Court reiterated in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.

There is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating assigned), suggesting 
the Veteran is not adequately compensated by the regular 
rating schedule.  All of the evaluation and treatment he has 
received for his pes planus has been on an outpatient basis, 
not as an inpatient.  The record does not indicate that the 
Veteran's pes planus markedly interferes with his 
employment.  During his June 2005 VA compensation 
examination, the Veteran stated that he is unable to stand 
or walk for extended periods of time.  The VA examiner 
determined that the Veteran's pes planus was debilitating.  
But this level of occupational and other impairment in his 
daily living is contemplated by the 30 percent schedular 
rating he already has.  So extra-schedular consideration is 
not warranted in this circumstance.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for a disability rating higher than 30 percent for 
the pes planus of the left foot is denied.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

The Veteran asserts that his lumbar spine disability, left 
knee disorder, and right knee disorder are proximately due 
to, the result of, or chronically aggravated by his now 
service-connected pes planus of the left foot.  38 C.F.R. 
§ 3.310 (a) and (b) (2009).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Here, the Veteran has the required diagnoses of a current 
left knee disorder, right knee disorder, and a lumbar spine 
disability.  This is evident from his private medical 
records and his recent VA compensation examination.  The 
Veteran's STRs are unremarkable for any complaint, diagnosis 
of or treatment for his back or knees.  However, post-
service, the Veteran has submitted competent lay statements 
indicating that his current disabilities are related to his 
active military service - specifically, to his pes planus of 
the left foot.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006), and Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

Therefore, the Board finds that the Veteran should be 
afforded a VA evaluation(s) to determine if his lumbar spine 
disability, left knee disorder, and right knee disorder are 
etiologically related to his active military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination(s) to obtain 
a medical nexus opinion(s) 
indicating whether it is at least as 
likely as not that his current left 
knee disorder, right knee disorder, and 
lumbar spine disability is related to 
or had its onset in service.  

Additionally, the examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
that the Veteran's current left knee 
disorder, right knee disorder, and 
lumbar spine disability was caused or 
aggravated by his service-connected pes 
planus of the left foot.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claims.

2.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


